FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                    July 8, 2011
                     UNITED STATES COURT OF APPEALS
                                                  Elisabeth A. Shumaker
                                                                    Clerk of Court
                                   TENTH CIRCUIT


 CYCLE LEE TYLER,

          Petitioner-Appellant,

 v.
                                                         No. 11-1101
 MICHAEL ARELLANO, Warden,
                                               (D.C. No. 1:08-CV-01368-CMA)
 and JOHN W. SUTHERS, Attorney
                                                          (D. Colo.)
 General for the State of Colorado,

          Respondents-Appellees.



            ORDER DENYING CERTIFICATE OF APPEALABILITY *


Before LUCERO, ANDERSON, and GORSUCH, Circuit Judges.



      In 1998, a Colorado state court convicted Cycle Lee Tyler of attempted

second degree murder and second degree assault with a deadly weapon. Mr.

Tyler appealed this decision and, when that appeal was denied in 2001, he sought

relief under Colorado’s post-conviction review procedures. After his final post-

conviction appeal was denied in 2007, Mr. Tyler turned to the federal courts,

filing a petition for relief under 28 U.S.C. § 2254 asserting thirty-three separate


      *
        This order is not binding precedent except under the doctrines of law of
the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
claims for relief, each of which proved unsuccessful. The district court also

denied Mr. Tyler a certificate of appealability (“COA”) and it is Mr. Tyler’s

renewed request for a COA that is now before us. Reviewing Mr. Tyler’s pro se

petition with the solicitude it deserves, we decline to issue a COA for

substantially the same reasons as those stated by the district court.

      We may, of course, grant a COA only if Mr. Tyler makes a “substantial

showing of the denial of a constitutional right,” 28 U.S.C. § 2253(c)(2). In this

case, the district court dismissed some of Mr. Tyler’s claims on procedural

grounds and some on their merits. In reviewing dismissal on procedural grounds,

a COA may issue only if “jurists of reason would find it debatable whether the

district court was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S.

473, 484 (2000). With regard to those claims dismissed on the merits, we

consider whether “reasonable jurists would find the district court’s assessment of

the Constitutional claims debatable or wrong.” Miller-El v. Cockrell, 537 U.S.

322, 338 (2003) (internal quotation omitted).

      Mr. Tyler’s application fails to meet these standards. With regard to those

claims the district court dismissed as procedurally defaulted, no reasonable jurist

would debate the correctness of the district court’s ruling. And because we affirm

the district court’s dismissal on default grounds, we have no need to (and do not)

consider whether the district court was correct in ruling that certain of these

claims were exhausted under Colorado Appellate Rule 51.1. See 28 U.S.C.

                                         -2-
§ 2254(b)(2). As to Mr. Tyler’s remaining claims, each was thoroughly reviewed

by the district court on the merits and we can find no instance in which a

reasonable jurist would disagree with the district court’s assessment of those

merits as lacking. Accordingly, Mr. Tyler’s application for a COA and his

motion for leave to proceed in forma pauperis are denied and this appeal is

dismissed.



                                      ENTERED FOR THE COURT



                                      Neil M. Gorsuch
                                      Circuit Judge




                                        -3-